Case 0:20-cv-60272-AHS Document 7 Entered on FLSD Docket 02/18/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-60272-CIV-SINGHAL/VALLE

 INNOVATIVE WEB VENTURES, INC.,

        Plaintiff,

 v.

 INTERNATIONAL BUSINESS MACHINES
 CORPORATION,

      Defendant.
 _________________________________________/

                                  ORDER OF DISMISSAL

        THIS CAUSE is before the Court on the Notice of Voluntary Dismissal (DE [6]) filed

 by Plaintiff, Innovative Web Ventures, Inc. In light of Plaintiff’s Notice of Voluntary

 Dismissal, it is hereby

        ORDERED AND ADJUDGED that this cause stands DISMISSED. The Clerk of

 Court is directed to CLOSE this case and DENY AS MOOT any pending motions.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 18th day of

 February 2020.




 Copies to counsel via CM/ECF
